Mahoning App. No. OOCA153. This cause is pending before the court as an appeal from the Court of Appeals for Mahoning County. Upon consideration of appellants’ application for dismissal,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellee recover from the appellants his costs herein expended; and that a mandate be sent to the Court of Appeals for Mahoning County to carry this judgment into execution; and that a copy of this entry be certified to the Clerk of the Court of Appeals for Mahoning County for entry.